Defendants, Bolon, Curvin, and Grady Houston, were jointly tried on an indictment charging murder in the first degree. The verdict found Bolon guilty of murder in the first degree; Curvin and Grady were convicted of murder in the second degree. All the defendants have joined in this appeal.
Appellants jointly and severally moved to quash the venire on the ground that a list of the names of the jurors summoned for the trial of the cause had not been served upon them as required by law and the order of the court. On the hearing of this motion appellants proved that the paper served upon them contained the names of 81 persons over against which consecutively were set numbers from 1 to 81 — this and nothing more. There was nothing upon the paper to indicate more specifically its character or purpose. The paper was not what it ought to have been; it should have been so prepared as to obviate the possibility of a motion against it on the ground taken by appellants. Still, as the record shows, appellants had been present in court when the order for the venire was made, and in pursuance thereof 81 names drawn from the jury box; nor was it denied that the paper served upon them contained a correct list of the jurors drawn and summoned for the trial; the point of the objection was that the paper served upon them did not, by something in addition to the list of names, betoken its character and purpose. In view of the facts thus far stated and the absence of any evidence tending to show that appellants had been misled or had, in fact, misunderstood the meaning of the paper served upon them, the court is of opinion that they suffered no detriment in respect of any substantial right, and that the informality of the list served upon them should not be allowed to work a reversal.
It was clear upon the proof, and was not denied, that the three appellants went with their sister to the home of deceased for the purpose of recovering possession of her infant child. Deceased was the paternal grandfather of the child, which a few days before had been taken there by its father, the husband of the sister of these appellants. Appellants went armed with shotguns and a pistol. Two of them, leaving the third in an automobile and in charge of the guns at the front gate, went with their sister into the home of deceased, through the house and into the kitchen, where the sister took the child from the arms of its grandmother and started, with her brothers, back through the house to the waiting vehicle. A difficulty ensued, in the course of which the appellant Curvin, who had until then remained with the automobile, brought the guns to the front door. The parties then scuffled out toward the gate near which, in a few moments, deceased was killed by a gunshot wound through the head. This, of course, is a mere rough statement of the facts shown by the evidence; but it suffices to disclose the merits of the contention for a reversal, and no further detail is necessary. Appellants insisted in the trial court that deceased was killed by an accidental discharge of a gun in the hand of one of them. That issue was submitted to the jury, no questions for review have arisen out of it, and there will be no occasion for further reference to it. Appellants insisted also upon their plea that, in taking the life of deceased, they had acted in self-defense or in defense of their sister, and in support of this plea offered to show by the witness Benton that, on Thursday before the killing, which took place on Monday, their sister's husband in company with the witness had gone to the home of their father, Sam Houston, where their sister was sick in bed, had taken her child, and had carried it away to the home of John Creel, the deceased. At a later stage of the trial appellants offered to make the same proof by their sister, who testified as a witness for them. Appellants also offered to show that on Sunday, the day before the killing, their sister, in company with one Wise, went to the home of deceased *Page 263 
and "tried to get her baby," and, after deceased had refused to let her have the child "tried to get John Creel to let her nurse her baby," who was sick. This testimony the court, on the state's objection, refused to receive, and the several rulings to that effect are assigned for error.
The occurrences which appellants thus sought to prove could not in any just sense be said to constitute parts of the transaction in which deceased lost his life, nor can it be said that the killing followed so closely upon these occurrences that proof of them should have been admitted as tending to eliminate the element of malice by referring appellants' act to passion which had not had time to cool. In Armor v. State,63 Ala. 173, cited on the brief for appellants, it was held that conduct and declarations of the defendants shortly before the killing were admissible against them, the court being of opinion that these circumstances, along with the fact of the killing, were parts of one continuous transaction. In Ryan v. State, 100 Ala. 105, 14 So. 766, also cited, a majority of the court, for some reason not stated in the opinion, held that the details of a conversation between defendant and deceased, which preceded the killing by a short interval, should have been admitted. Whatever the reason for the ruling, we do not see that it sheds any appreciable light on the wholly different case at bar.
Appellants seek to sustain their allegation of error upon the ground that the testimony in question would have tended to show who was the aggressor. They cite Gafford v. State, 122 Ala. 54,25 So. 10, and two cases from the Court of Appeals. We think it clear beyond doubt that when appellants, armed, went to the home of the deceased and invaded that home in the manner and under the circumstances which have been stated, they did an act calculated to provoke a difficulty, and thereby disabled themselves, to invoke the doctrine of self-defense. Whatever may have been the right of the mother in other circumstances, here the undisputed fact was that her child was in possession, virtually, of its father, that status had continued for some days, and, as against the father, to say the least, neither she nor others acting for her had the right to assert her claims by force. Appellants insisted in the trial court, it is true, that they went armed to prevent a possible assault upon themselves, and in this court it is insisted that it was for the jury to determine their purpose, and in consequence that the evidence in question should have been admitted in aid of that determination. But the undisputed fact is that they invaded the home of deceased to right an alleged wrong committed by his son, whereas, even if it be assumed that deceased knew by what means his son had come into possession of the child, and by keeping or allowing his family to keep the child and by what else appellants sought to charge to his account had made himself a party to the previous conduct of his son, it cannot be assumed that the mother had a better right to the child than the father, nor was the trial of this indictment a proper place for evidence as to the right of their respective claims. The law provided a peaceable remedy, if wrong was done, and to that remedy appellants should have had recourse. The doctrine that the plea of self-defense is not available to a defendant who is not free from fault in the creation of a necessity to take life is "too important, too conservative of human life and of good order to allow it to be frittered away." Johnson v. State,102 Ala. 19, 16 So. 105. And in McQueen v. State, 103 Ala. 17,15 So. 826, it is said that —
"The law admits no qualification of this requirement. The defendant must have been free from all fault * * * on his part which had the effect to provoke or bring on the difficulty." Griffin v. State, 165 Ala. 29, 50 So. 962; Crawford v. State, 112 Ala. 1, 21 So. 214.
In this view of the case the adjudications cited by appellants are of no consequence. Appellants were in the wrong when they went upon the premises and into the home of deceased, not to negotiate for the child — for there is no evidence that they offered or ever intended to negotiate — but to retake the child in the manner and under the circumstances stated above. On the undisputed evidence they, by their conduct in the premises, put themselves without the pale of the law of self-defense, and thereby reduced the decision in the Gafford Case to a state of irrelevancy, and rendered immaterial all evidence as to the state of mind of deceased save as that state of mind was demonstrated by conduct at the immediate time of the killing.
On the cross-examination of Mrs. Creel, wife of the deceased and a witness for the state, appellants asked the following questions:
"Irene Creel (sister of appellants) said she came after the baby, didn't she?" and "When Irene went out of the cook room she had her baby with her, didn't she?"
These questions called for facts of the res gestæ of the killing, and no reason occurs to us why they should not have been allowed. However, there should be no reversal on account of the action of the court in sustaining objections to them, for evidently appellants expected affirmative answers, and both the facts inquired about appeared elsewhere in the evidence without dispute, in the evidence offered by the defendants as well as that offered by the state, that is, it appeared that appellants and their sister went after her baby — that was the excuse they offered for going to the home of deceased — and also that Irene had her baby in her arms when *Page 264 
she went out of the cook room. These errors were harmless therefore.
Some other exceptions were reserved to the court's rulings on questions of evidence; but in our judgment these other exceptions related to matters which were inherently of no sufficient consequence to justify a reversal, or the facts which they were intended to elicit were abundantly and without dispute shown in other parts of the evidence. As for the offer to prove the habit of deceased to go away to his work on the farm in the early forenoon — the killing occurred in the early forenoon — we may add that this proposed evidence could not have operated to the advantage of appellants. It could shed no favorable light upon the enterprise in which they were engaged. While it may have tended to show the desire of appellants to avoid opposition from whom effective opposition would most likely be expected, it by no means could have changed the general aspect of their enterprise nor the legal effect of what they did when they found deceased at home actively opposing their scheme to carry away the child.
The indictment against appellants' witness Irene Creel — a separate indictment charging the witness with complicity in the homicide for which appellants were on trial — was relevant and material for the limited purpose of showing the bias of the witness. If appellants apprehended a further, different, or more harmful effect from the evidence, it was for them to move the court to a statement of its limited legitimate office and effect by requesting a special charge on that subject.
Charge 9, requested by appellants, was properly refused. Appellants had the right, of course, to go armed if their purpose was peaceable and in all respects proper; but, however much they may have desired to avoid the necessity for a resort to force, they had no right to arm themselves for an enterprise in which they proposed to take the law into their own hands or to assert their supposed right in a manner invasive of the rights of deceased and calculated to bring on a difficulty. The charge was misleading in view of the fact that appellants were in the wrong and could have no right to resort to deadly weapons in a difficulty provoked by their own wrongful conduct. The generalization on this subject to which appellants refer in Lett v. State, 1 Ala. App. 18, 56 So. 5, even if authority in this court, holds nothing to the contrary, and it seems quite clear, from what further the learned judge had to say in that case, that he had in mind the necessary reservation which we find lacking in the charge here under consideration. Charges 10, 1a, 1b, and 1c, refused to appellants, are open to criticism on the same ground. All these charges tended to lead the jury to the conclusion that appellants had the legal right to go upon the premises and into the home of deceased on an errand which was essentially hostile in fact, provided they had no intention otherwise to provoke a difficulty. They had no such right, of course. Whatever their purpose, they were responsible for every wrongful word or act which tended to bring on a difficulty.
Other charges refused to defendants, and mentioned in rather a casual way in their brief, need no special mention. Such of them as do not fall within the scope of what has been said above were covered by the court's oral charge to the jury or by the special instructions given on behalf of defendants.
We have found no reversible error. The judgment of conviction must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.
MAYFIELD and GARDNER, JJ., dissent.